Citation Nr: 0511905	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  98-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 20 percent 
disabling.  

2.  Entitlement to a compensable evaluation for the 
dislocation of the right index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from July 1954 to 
March 1959, and from June 1959 to July 1965.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  Hearings before the Board 
were conducted in October 2000 and October 2004.

The issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine will be 
discussed in the remand portion of this decision; the issue 
is remanded to the RO via the Appeals Management Center in 
Washington D.C. 

By a May 2000 rating action, the RO denied the appellant's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The appellant filed a notice of disagreement 
(NOD) in June 2000, and a statement of the Case (SOC) was 
issued in October 2003.  However, there is no indication from 
the information of record that the appellant filed a 
substantive appeal as to this issue.  Accordingly, this issue 
is not before the Board for appellate consideration.  38 
C.F.R. § 20.200 (2004). 

In the appellant's October 2004 Travel Board hearing, the 
appellant raised the issue of entitlement to service 
connection for a bilateral hip disability, as secondary to 
the appellant's service-connected low back disability.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  In an August 1998 rating action, the RO denied the 
appellant's claim of entitlement to a compensable rating for 
the dislocation of the right index finger.  The appellant was 
informed of this decision in a letter dated in August 1998.  

2.  In October 1998, the appellant filed a notice of 
disagreement with respect to the issue of entitlement to a 
compensable rating for the dislocation of the right index 
finger.  

3.  A statement of the case addressing the issue of 
entitlement to a compensable rating for the dislocation of 
the right index finger was mailed to the appellant on October 
14, 1998.  A substantive appeal pertaining to the 
aforementioned issue was not received within 60 days from the 
date of mailing of the statement of the case or within a year 
from the RO's August 1998 notice letter.  

4.  In a February 7, 2005, letter from the Board to the 
appellant, the appellant was informed that the Board had 
raised the issue of the timeliness of a substantive appeal 
regarding the issue of entitlement to a compensable rating 
for the dislocation of the right index finger.  The appellant 
was given 60 days to present a written argument, submit 
additional evidence relevant to jurisdiction, or to request a 
hearing.  The appellant did not respond.    


CONCLUSION OF LAW

A substantive appeal pertaining to the issue of entitlement 
to a compensable evaluation for the dislocation of the right 
index finger was not timely received, and therefore is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a decision by the RO denying a benefit, a 
veteran will be afforded a period of 60 days from the date 
the SOC is mailed to him, or the remainder of the one-year 
period from the date of mailing of notification to the 
veteran relative to the determination being appealed, 
whichever ends later, in order to file his formal appeal.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).     

In an August 1998 rating action, the RO denied the 
appellant's claim of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine.  In that same 
rating action, the RO also denied the appellant's claim of 
entitlement to a compensable rating for the dislocation of 
the right index finger.  In October 1998, the appellant filed 
an NOD with respect to the aforementioned claims, and an SOC 
was issued on October 14, 1998.  However, the Board observes 
that in the appellant's October 1998 substantive appeal, the 
appellant only addressed the issue of entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine.  See 38 C.F.R. § 20.202 (2004); Ledford v. West, 136 
F.3d 776, 770-80 (Fed. Cir. 1998).  Thus, a substantive 
appeal pertaining to the issue of entitlement to a 
compensable rating for the dislocation of the right index 
finger was not received within 60 days from the date of 
mailing of the SOC or within a year from the RO's August 1998 
notice letter.  In addition, the evidence of record is 
negative for a request from the appellant for an extension of 
time, in accordance with 38 C.F.R. § 20.303 (2004).  

In light of the above, in a letter dated February 7, 2005, 
the Board informed the appellant that there was no evidence 
of record showing that he had submitted a substantive appeal 
in regard to the specific issue of entitlement to a 
compensable rating for the dislocation of the right index 
finger.  The Board stated that under 38 C.F.R. § 20.101(d), 
they had to provide the appellant with notice of the 
potential jurisdictional defect in his case, and grant him a 
period of time to present argument or evidence relevant to 
the jurisdictional question.  The appellant was given 60 days 
from February 7, 2005, to submit written argument, additional 
evidence relevant to jurisdiction, or to request a hearing on 
the question of timeliness of his appeal.  The evidence of 
record is negative for a reply.  Therefore, in the absence of 
receipt of a timely substantive appeal pertaining to the RO's 
denial of entitlement to a compensable rating for the 
dislocation of the right index finger, the Board is without 
jurisdiction to entertain an appeal of such claim.  See Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  Accordingly, the 
claim for entitlement to a compensable rating for the 
dislocation of the right index finger is dismissed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2004).     


ORDER

The claim of entitlement to a compensable rating for the 
dislocation of the right index finger is dismissed.  


REMAND

In regard to the appellant's claim for an increased rating 
for his service-connected low back disability, while the 
appellant's claim was pending, the criteria for rating spine 
disabilities were twice amended.  See 38 C.F.R. § 4.71a 
(2002), 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (eff. 
Sept. 23, 2002); 38 C.F.R. § 4.71a (2003), 68 Fed. Reg. 
51,454-51,456 (Aug. 27, 2003) (eff. Sept. 26, 2003).  In this 
case, the new regulatory criteria for rating spine 
disabilities have not yet been provided to the appellant.  
Given that VA must apply the old criteria prior to the 
effective date of the new regulation, the Board finds that 
the appellant should be specifically advised by the RO of the 
new and the old criteria for rating spine disabilities.  See 
38 U.S.C.A. § 5110(g) (West 2002); see also Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Moreover, the appellant should be afforded a new VA 
examination which evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claim, as well as the rating criteria as amended 
two times during the pendency of his appeal.  See 38 C.F.R. 
§ 4.71a (2002); 68 Fed. Reg. 51,454 (August 27, 2003).     


In the appellant's October 2004 Travel Board hearing, the 
appellant testified that he was currently receiving treatment 
for his service-connected low back disability from a private 
physician named P.M., M.D., who was associated with the 
Metropolitan Hospital.  In this regard, although the evidence 
of record includes a private medical statement from Dr. P.M., 
dated in June 2002, and private medical records from Dr. 
P.M., dated in July 2001 and June 2002, the evidence does not 
include any records from Dr. P.M. since June 2002.  Thus, 
inasmuch as the appellant's statements have put the VA on 
notice of the existence of additional treatment records, 
these records should be obtained prior to the Board's 
appellate review in this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documented information that the private medical records 
cannot be obtained, the Board determines that further 
development in this regard is warranted.  Id.; see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

By a June 1982 rating action, the RO denied the appellant's 
claim of entitlement to service connection for a lung 
condition.  The appellant was provided notice of the decision 
and of his appellate rights but did not file an NOD.  The 
June 1982 rating decision consequently became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

In a May 2000 rating action, the RO denied the appellant's 
claim for service connection for a lung condition on the 
basis that a well-grounded claim had not been presented.  In 
that decision, the RO did not explicitly address whether new 
and material evidence had been submitted to reopen the 
previously denied claim.  By correspondence from the 
appellant's representative to the RO, dated in October 2000, 
the appellant's representative filed an NOD with respect to 
the denial of the appellant's claim for service connection 
for a lung condition.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Section 
7(b) of that act provides that claims finally denied as "not 
well grounded" between July 14, 1999 and November 9, 2000, 
would be reopened and adjudicated as if the prior denial had 
not been made.  In a July 2001 letter from the RO to the 
appellant, the appellant was advised that his claim for 
service connection for a lung condition would be 
readjudicated under the VCAA.  By an August 2002 rating 
decision, the RO again considered the appellant's claim for 
service connection for a lung condition and denied the 
appellant's claim.     

In light of the above, the Board notes that at the time when 
the appellant submitted his NOD in October 2000, the May 2000 
rating decision which denied his claim for service connection 
for a lung condition was not yet final.  Since the appellant 
disagreed with the May 2000 rating decision, but no statement 
of the case was issued, that rating decision remained open 
with regard to the aforementioned service connection issue.  
Thus, because the May 2000 decision was not final in October 
2000 when the appellant submitted his NOD, that decision was 
not subject to § 7 of the VCAA.  See VAOPGCPREC 3-01; 66 Fed. 
Reg. 33311 (Jan. 22, 2001).  As previously stated, section 
7(b) of the VCAA provides that claims finally denied as "not 
well grounded" between July 14, 1999 and November 9, 2000, 
would be reopened and adjudicated as if the prior denial had 
not been made.  Accordingly, given that the May 2000 rating 
action was not final in October 2000 when the appellant 
submitted his NOD, the RO incorrectly readjudicated the 
appellant's claim under § 7 of the VCAA.     

In January 2001, the VA Office of General Counsel issued an 
opinion addressing claim readjudication under the VCAA.  See 
VAOPGCPREC 3-01; 66 Fed. Reg. 33311 (Jan. 22, 2001).  In that 
opinion, the General Counsel stated that, when a prior rating 
decision is readjudicated under section 7(b) of the VCAA, the 
claim must be readjudicated as if the original decision that 
had denied the claim as not well-grounded never existed.  Id.  
VAOPGCPREC 3-01 also states that any prior notice of 
disagreement in a case that is readjudicated under the VCAA 
is a nullity by operation of the statute.  Id.  However, as 
stated above, the RO incorrectly readjudicated the 
appellant's claim under § 7 of the VCAA.  Thus, in this case, 
given that the May 2000 rating action was not final in 
October 2000 when the appellant submitted his NOD, the Board 
is not required to view the May 2000 rating as if it never 
existed, and is also not required to consider the appellant's 
October 2000 NOD a nullity.  Accordingly, the Board finds 
that the October 2000 statement from the appellant's 
representative constitutes a timely filed NOD to the May 2000 
rating decision that denied service connection for a lung 
condition.  Since that NOD is still pending, it is proper to 
remand this claim because the appellant has not been provided 
as statement of the case.  Where a notice of disagreement has 
been submitted, the veteran is entitled to a statement of the 
case, and failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Furthermore, in the May 2000 rating action that denied the 
appellant's claim for service connection for a lung 
condition, the RO did not explicitly address whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  However, the Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's actions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  Thus, it is found that the appellant must be 
afforded an SOC which correctly identifies the laws and 
regulations concerning new and material evidence and which 
addresses the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a lung condition.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must issue a statement of the 
case to the appellant and his 
representative which contains the 
appropriate laws and regulations 
pertaining to finality of a RO decision 
and addresses the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for a lung condition.  
The appellant must also be informed of 
the requirements to perfect his appeal 
with respect to this issue.  If, and only 
if, the appellant perfects an appeal by 
the submission of a timely substantive 
appeal, this issue should be returned to 
the Board.  38 C.F.R. §§ 20.202, 20.302 
(2004).  

2.  The RO must contact the appellant and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
since June 2002, to specifically include 
private medical records from Dr. P.M. 
since June 2002.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a VA neurological examination to 
determine the severity of the appellant's 
service-connected degenerative disc 
disease of the lumbar spine.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous VA 
examination reports, dated in July 1998, 
October 2001, and June 2002.  All 
indicated testing should be conducted.   

In regard to the appellant's service-
connected degenerative disc disease of 
the lumbar spine, the examiner should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  It is further requested that 
the examiner specifically report the 
absence or presence, to include severity 
and frequency, of any symptoms compatible 
with any neuropathy with characteristic 
pain, demonstrable muscle spasm, or other 
neurological findings appropriate to the 
site of any affected vertebral disc.  The 
examiner should then identify any 
nerve(s) affected by the appellant's 
service-connected low back disability, 
and indicate whether the neurologic 
disability caused by the appellant's 
service-connected low back problem is 
best described as mild, moderate, severe, 
or pronounced.  The examiner should also 
indicate the frequency and duration of 
incapacitating episodes and attacks over 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  For each nerve affected, 
the examiner should indicate whether the 
appellant has complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis, neuralgia, or neuritis.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected 
degenerative disc disease of the lumbar 
spine.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in July 1998, October 
2001, and June 2002.  All indicated 
testing should be conducted, and current 
x-rays of the low back should be 
obtained.  

In regard to the appellant's service-
connected degenerative disc disease of 
the lumbar spine, the examiner should 
conduct a thorough orthopedic examination 
of the lumbosacral spine.  The orthopedic 
examiner should also conduct range of 
motion studies on the lumbosacral spine, 
to specifically include forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation.  The examiner must first record 
the range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.  The examiner must also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
low back pathology.  

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion as to the extent to which the 
appellant experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence 
of muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
back disorder.  In addition, the examiner 
must provide an opinion as to whether the 
appellant's service-connected low back 
disability, including any noted 
tenderness, pain on use, weakness, excess 
fatigability, and/or coordination, 
results in an overall disability picture 
which is best equated with moderate, 
severe, or pronounced intervertebral disc 
disease.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must then review and re-
adjudicate the issue on appeal.  
Specifically, the RO must consider the 
revised regulation governing the 
evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, and the newly enacted 
provisions of 38 C.F.R. § 4.71a, 
pertaining to the evaluation of diseases 
and injuries of the spine.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454 (August 27, 2003).  If 
such action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case, to 
include the revised rating criteria and 
the application of the facts thereto, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  No action is required by the 
appellant until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



			
	J.E. DAY	JOY A. MCDONALD
     Veterans Law Judge		 	      Veterans Law 
Judge 
Board of Veterans' Appeals		Board of Veterans' 
Appeals



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


